DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claim 1 is supported by the specification. The new claim 23 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 12/17/2021. Thus, the following action is properly made final.  
Claim Objections
Claim 1 objected to because of the following informalities: “the photoinitiator” should be “the dual-functional photoinitiator”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1-4, 6-7, 9-11, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al (US 2010/0133728) in view of Boettcher et al (US 5,248,805).
Claims 1-4, 6-7, 10-11, 21-22: Yonezawa teaches a curable composition comprising 48.2 wt% of a polymerizable compound A-2, 37.8 wt% of a crosslinking agent B-2 and a photoinitiator (example 2). The viscosity is 6.5 mPa.s under 50rpm (0175-0176), which results in a viscosity lower than 6.5 mPa.s when measured at 135 rpm. It is noted that both A-2 and B-2 read on monomers.
Yonezawa does not teach the photoinitiator being a dual functional photoinitiator.
However, Boettcher teaches a dual functional photoinitiator can improve compatibility, uniformity, lower the volatility, odor and toxicity (1:15-30, claim 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize dual functional photoinitiator like claimed to improve the performance of the initiator. 
Claim 9: Yonezawa is silent with respect to the claimed property of the composition. However, the combination of teachings from Yonezawa and Boettcher have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al (US 2010/0133728) in view of Boettcher et al (US 5,248,805) and further in view of Chou et al (US 2008/0277826).
Yonezawa and Boettcher teach the limitation of claim 1, as discussed above. Yonezawa further teaches oligomers can be included in the composition, and exemplified monomers are acrylate monomers.
Yonezawa does not teach the oligomer being acrylate oligomer.
However, Chou discloses a similar composition and teaches oligomers can be acrylate oligomer (claim 4, 0047, 0068). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize acrylate oligomer because it is recognized in the art that acrylate oliogmers are suitable for photoimprint composition. 
Claims 1-4, 6-7, 9-11, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al (US 2010/0133728) in view of Kohler et al (US 4,922,004).
Claims 1-4, 6-7, 10-11, 21-23: Yonezawa teaches a curable composition comprising 48.2 wt% of a polymerizable compound A-2, 37.8 wt% of a crosslinking agent B-2 and a photoinitiator (example 2). The viscosity is 6.5 mPa.s under 50rpm (0175-0176), which results in a viscosity lower than 6.5 mPa.s when measured at 135 rpm. It is noted that both A-2 and B-2 read on monomers.
Yonezawa does not teach the photoinitiator being a dual functional photoinitiator.
However, Kohler teaches a dual functional photoinitiator can improve the properties of final cured product, and lower the volatility, odor and toxicity (2:5-50), such as  4-(2-Acryloyloxyethoxy)phenyl 2-hydroxy-2-propyl ketone with mw 278 (claims). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize dual functional photoinitiator like claimed to improve the performance of the initiator. 
Claim 9: Yonezawa is silent with respect to the claimed property of the composition. However, the combination of teachings from Yonezawa and Kohler have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al (US 2010/0133728) in view of Kohler et al (US 4,922,004) and further in view of Chou et al (US 2008/0277826).
Yonezawa and Kohler teach the limitation of claim 1, as discussed above. Yonezawa further teaches oligomers can be included in the composition, and exemplified monomers are acrylate monomers.
Yonezawa does not teach the oligomer being acrylate oligomer.
However, Chou discloses a similar composition and teaches oligomers can be acrylate oligomer (claim 4, 0047, 0068). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize acrylate oligomer because it is recognized in the art that acrylate oliogmers are suitable for photoimprint composition. 
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Yonezawa does not include a dual-functional photoinitiator, the argument is not persuasive because if Yonezawa did, it would be a 102 rejection instead of 103. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Yoneawa does not exclude the use of a dual-functional photoinitiator. And the advantage of using a dual-functional photoinitiator is taught by Boettcher.
In response to applicant's argument that the photoinitiator of Boettcher are made of photo-sensitive compounds which are copolymerized with monomers to produce photosensitive initiator, the argument is not persuasive because Boettcher col 1, lines 26-33 discloses “the radiation-sensitive initiator is copolymerized with monomers”, the initiator is present before copolymerizing with monomers instead of after. Additionally, examples 21-53 discloses those compounds of examples 21-34 are used as photoinitiators. Moreover, it is clear that the compound of claim 2 is a dual functional photoinitiator.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763